DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without any traversal of Group I, Claims 1-12, filed on 12/20/21, is acknowledged.
The Restriction mailed on 10/21/21 has been carefully reviewed and is held to be proper. Accordingly, Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups. 
	The Restriction filed on 12/14/18 is hereby made Final.
	Applicants are required to cancel the nonelected claims (13-15) or take other appropriate action. An Office Action on the merits of Claims 1-12 now follows.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method of making self-closing foil sheating” in order to clarify the claimed invention. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventors, or for pre-AIA  the applicants regard as the invention. Claim 8 recites the limitation “and/or” (Line 2) that is vague and indefinite as the boundaries of the claimed invention cannot be defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez (US 4,368,613).
Regarding claim 1, Sanchez teaches a process with a device for producing a self-closing foil sheathing (Fig. 1, 49; Abstract) which is wound on at least one conductor (30 or 32) of a cable arrangement (46), comprising the steps: 
providing a resiliently deformable foil strip (38) which in an unloaded or exposed state is curved in a plane of the foil strip (40); and 
winding the foil strip onto the conductor (46) in order to form the foil sheathing enclosing the conductor, wherein the foil strip forming the foil sheathing (49), in a state in which it is wound on the conductor, is resiliently deformed radially outwards and thus radially loaded in the direction of the conductor (46).
Regarding claim 2, Sanchez teaches that the resiliently deformable foil strip in the unloaded or exposed state forms a tubular body (51) which has a smaller diameter as compared to the conductor (46).
Regarding claim 3, Sanchez teaches that the foil strip comprises a plastics material (Fig. 2, 107), in particular polyethylene terephthalate or polypropylene.
Regarding claim 4, Sanchez teaches that the foil strip is in multilayer form and comprises a first insulating layer of a plastics material (107), in particular polyethylene terephthalate or polypropylene, and a second conducting layer of a metallic material (105), in particular aluminum.
Regarding claim 5, Sanchez further teaches a step of plastic deformation of a foil strip pre-product to produce the foil strip curved in its plane, in that a portion of the foil strip pre-product (40) that is to be wound on the at least one conductor (46) is moved with a face that is to be placed on the conductor over a shaping edge of a shaping tool (44).
Regarding claims 6 and 7, Sanchez teaches that, in the step of plastic deformation of the foil strip pre-product, a normal force acting on the foil strip pre-product (40) in the direction of the shaping edge (44) is applied, by tension between the tape reel (38) and the rotation of the conductor (46; Col. 4, lines 22-24), wherein the normal force acting on the foil strip pre-product in the direction of the shaping edge (44; Col. 4, lines 24-31) is variably adjustable in dependence on the curve that is to be formed in the plane of the foil strip, in particular in dependence on a radius of curvature that is to be formed.
Regarding claim 8, as best understood, Sanchez teaches that an edge angle of the shaping edge of the shaping tool (44) is variably adjustable, at approximately 45 degree angle (Col. 4, lines 15-17), in dependence on the curve that is to be formed in the plane of the foil strip, in particular in dependence on a radius of curvature that is to be formed.
Regarding claim 9, Sanchez teaches that, in the step of plastic deformation of the foil strip pre-product, the foil strip pre-product is moved relative to the shaping edge in such a manner that an angle between the shaping edge and a direction of movement of the foil strip pre-product at the shaping edge has a value between 90° and 20°, preferably 90° or 45°, such as at approximately 45 degree angle (Col. 4, lines 15-17).
Regarding claim 10, Sanchez teaches that the angle between the shaping edge (44) and the direction of movement of the foil strip pre-product (40) at the shaping edge is variably adjustable in dependence on the curve that is to be formed in the plane of the foil strip, due to tension between the tape reel (38) and the rotation of the conductor (46; Col. 4, lines 22-24), in particular in dependence on a direction of curvature that is to be formed.
Regarding claim 11, Sanchez teaches that the angle between the shaping edge (44) and the direction of movement of the foil strip pre-product (40) at the shaping edge is so adjusted that it corresponds to a pitch angle of the foil strip in the state in which it is wound on the conductor (46), due to tension between the tape reel (38) with its shrinking radius size of the rolling-out tape (40) and the rotation of the conductor (46; Col. 4, lines 22-24).
Regarding claim 12, Sanchez teaches that the step of winding the foil strip (49) on the conductor (46) is carried out in such a manner that the foil strip is wound on the conductor longitudinally or spirally, and wherein in particular edge regions of the foil strip overlap in the wound state (Col. 4, lines 32-44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 
Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
October 21, 2022